Title: To Alexander Hamilton from Jeremiah Olney, 26 November 1792
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, November 26, 1792. “As difficulties or losses may occur with respect to the Transmission of Bonds taken for duties, not discharged on the day they fall due, to the District Attorney residing at New Port, it appears to me of considerable importance that you be apprised of the different ways that offer for Transmitting them.… I am induced Sir, Respectfully to entreat your advice and particular instructions as to the mode of conveyance which shall appear to you the most proper for the Transmission, of any unsatisfied Bonds to the District attorney, which I Shall invariably observe.”
